DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 6/1/2022, applicant has submitted an amendment filed 6/29/2022.
Claim(s) 6-7, 13-14, 20, has/have been amended.  
Response to Arguments
Attempts to reach Applicant’s representative Michael Petrocelli to discuss an Examiner’s Amendment were unsuccessful.  Calls to (607)429-3410 did not provide an option to leave a voice message and no reply was received in response to a voice message left at (516)819-5882.  

Applicant’s amendments introduced some new 112 issues (see 112 rejections, below, for full detail).
Claim Interpretation
As per Claim 4 (and similarly claims 11 and 18)
“the dense layer output” in line 3 of claim 4, in line 7 of claim 7, and in line 9 of claim 4, is interpreted as referring to “a dense layer output” in line 2 of claim 4 (not to “an output of the first dense layer” in line 3 of claim 3 or to any one of the “outputs of the second dense layer” in the 2nd to last line of claim 3.
As per Claim 5 (and similarly claims 12 and 19)
“the dense layer output” in line 3 of claim 5 is interpreted as referring to “a dense layer output” in line 2 of claim 4 (not to “an output of the first dense layer” in line 3 of claim 3 or to any one of the “outputs of the second dense layer” in the 2nd to last line of claim 3.
As per Claim 8: 
“program instructions residing in said storage medium for assessing semantic completeness of a reference document…” is not interpreted as non-functional descriptive language which is not entitled to patentable weight (in order for instructions to be for the claimed functions, the instructions logically need to include code for the claimed functions)

Claim Objections
Claim 13 is objected to because of the following informalities:  
“repeating” in line 3 of claim 13 seems like it should be –repeat—(see e.g. grammar of line 2 of claim 14 which recites “the program instructions further receive”).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13-14, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 7 (and similarly claims 14 and 20):
Applicant amended “the domain-optimized corpus” to recite “the domain-optimized corpus of semantically complete reference documents” in lines 4-5 of claim 7, and “the domain-optimized corpus of semantically complete reference documents” in lines 4-5 of claim 7 lacks antecedent basis.
Claim 6 recites where “each reference document that is reported as being semantically complete” is “add[ed]” “to a domain-optimized corpus for the deep learning question-and-answer system”, but this does not require the domain-optimized corpus to be a domain-optimized corpus of semantically complete reference documents (i.e. where the domain-optimized corpus includes only semantically complete reference documents).  Put another way, “each reference document that is reported as being semantically complete” can be added to a corpus that contains numerous kinds of documents (not just semantically complete reference documents), and that corpus would include semantically complete reference documents but would not be a corpus of semantically complete reference documents.
Deleting “of semantically complete reference documents” in lines 4-5 of claim 7 should suffice to resolve this issue.

Amend “the domain-optimized corpus of semantically complete reference documents” in lines 4-5 of claim 7 to recite --the domain-optimized corpus—(i.e. delete “of semantically complete reference documents”).
Claim 6 recites where each reference document that is reported as being semantically complete is added to a domain-optimized corpus but this does not mean that the corpus includes only semantically complete reference documents.

As per Claims 13-14 and 20:
Applicant’s amendments did not address the following issues:
Claims 13-14 recite “said program instructions further repeating…” and “wherein said program instructions further receive…” which is unusual because program instructions typically do not perform steps (i.e. program instructions are typically executed by a processor which causes the processor to perform steps instructed by the program instructions).  It is, at a minimum, not clear if Applicant meant for the program instructions themselves to perform the claimed steps of claims 13-14 (or if Applicant meant for the program instructions to cause a processor to perform the claimed steps when the program instructions are executed by the processor).
Claim 20 includes the same issues as claims 13-14.
More specifically, the claims still currently require the program instructions themselves perform the claimed steps which is unusual.  As an analogy, giving a list of instructions/steps for a human/electronic-processor to perform typically leads to the human/electronic-processor (not the list) performing the instructions/steps of the list.  Applicant’s claims, however, require the program instructions (i.e. the list in the analogy, not a processor that executes the instructions) to be the entity that performs the steps.  Applicant can, at Applicant’s discretion, maintain that the program instructions perform the claimed steps, but this is still unusual.

The dependent claims include the issues of their respective parent claims.

Claim Analysis - 35 USC § 101
The Specification recites “A computer readable storage medium, as used herein, is not to be construed as transitory signals per se such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Therefore, NO rejections of claims 8-14 under 101 for including non-statutory transitory embodiments is required.
Allowable Subject Matter
Claims 1-6, 8-12, and 15-19, are allowed.
Claims 7, 13-14, and 20, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As per Claim(s) 15 (and similarly claim[s] 1 and 8, and consequently claim[s] 2-7, 9-14, and 16-20 which depend on claim[s] 1, 8, and 15), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 15, including (i.e. in combination with the remaining limitations in claim[s] 15)  a deep learning question-and-answer system adapted to a specific domain which finds a quality control answer to a quality control question using a reference document, wherein the quality control question has a context that relates to the specific domain; and a cogency module for receiving the quality control answer from the deep learning question-and-answer system, determining that the quality control answer is either valid or invalid, and reporting the reference document as correspondingly being either semantically complete for the specific domain when the quality control answer is valid or semantically incomplete for the specific domain when the quality control answer is invalid (where a reference document is determined to be semantically complete/incomplete depending on whether a quality control answer found using the reference document is determined to be valid/invalid).
Semantically complete/coherent.
2022/0108076 (LATE filing date) teaches “The processor 830 selects a paragraph by structurally separating the paragraph from the pieces of collected text or selects the paragraph by dividing the pieces of collected text into individual sentences and then combining the individual sentences and determines whether the questions and the correct answers are generatable by checking informativity and completeness of the paragraph” (paragraph 103).  This reference does not quality as prior art.
2006/0288285 teaches “Technical document validation is definitely a problem well-suited to having an automated solution applied. The established automated approach to solving this problem is for the experts to "encode" their knowledge, usually in the form of rules, into a specialised computer program which would then "replicate" the experts' analytical process in trying to solve a problem or answer a question (e.g. "is the information in this document correct and complete?")” (paragraph 29).  This reference does not appear to describe where correctness/completeness of a document is based on validity/invalidity of an answer to a quality control question.
2003/0236659 teaches categorizing documents, including determining whether adequate semantic coherence has been achieved. (Figure 6; paragraphs 99-104).  This reference does not appear to clearly describe where a document is determined to be semantically coherent/complete (as opposed to where some other kind of more general semantic coherence is achieved).
2020/0012697 teaches “For example, in the method 200, the sentence including the target text segment in each search result can be determined, and the determined sentence can be highlighted. In general, the target text segment may be short, for example, the target text segment may include 4 words, and may not be semantically complete and coherent. Thus, the sentence including the target text segment may be determined by scanning the closet punctuation marks (such as periods) before and after the target text segment, and the determined sentence can be highlighted, the user can quickly browse the semantically coherent expression most closely related to the input query, thus effectively improving the user experience” (paragraph 60).  This reference appears to describe providing, in response to an input query, semantically complete/coherent text including a possibly semantically incomplete/incoherent target text.
2018/0365229 teaches “A microprocessor executable method to produce a useful structured text representation of an entity to be given as input to further processing and analysis, from unstructured natural language text related to that entity, the microprocessor executable method comprising: dividing the unstructured natural language text into semantically complete segments using a syntactic analyzer which feeds a semantic chunker; and, a document prioritization is performed on the segments to filter them based on a model trained to identify text segments relevant to the intended analysis” (claim 8).  This reference describes dividing natural language text into semantically complete segments using a syntactic analyzer which feeds a semantic chunker.
2012/0011141 teaches “Referring further to FIG. 2, BAS integration server 102 is shown to include a semantic mediator 214. Semantic mediator 214 is generally configured to resolve semantic heterogeneities between a subsystem or application and BAS integration server 102. Semantic heterogeneities may occur in resource naming, resource hierarchy properties associated with a resource, actions that may be performed by an actionable resource, and the like. Semantic mediator 214 is described in greater detail in subsequent Figures. Data or messages converted into an integration protocol are made semantically complete by semantic mediator 214. Semantically complete messages may be stored in multi-purpose data storage and indexing engine 216 or transmitted to other subsystems or applications via rules contained in workflow engine 218. For example, when occupancy information is received from a security subsystem (e.g., access control subsystem 108 shown in FIG. 1) it may be processed by semantic mediator 214 and provided to workflow engine 218 which may use a set of rules to determine that the semantically unified occupancy information is to be further provided to an HVAC subsystem, a security interface, and an HVAC application” (paragraph 41).  This reference describes storing semantically complete messages.
2009/0327172 teaches “Once the relevant information and knowledge are translated and described using FSMs, the machine learning selector 114, at step 408, queries an existing policy base to determine if there is a match between the (context 234, problem 230) pair and one or more policies. This matching process uses the embedded semantic information of the individual parts of the context 234 (i.e., ContextDataSemantics 240) as well as the overall context (i.e., ContextSemantics 242) itself, as shown in FIG. 2. If a match does exist, the machine learning selector 114 determines if the modeled context associated with the problem is not semantically complete. If the modeled context is not complete, then additional knowledge is gathered to attempt to supply the lacking semantics. Given as complete a set of semantics as possible and a match found, policy controlled selection, at step 410, is invoked to execute the algorithm for problem reasoning and/or resolution at step 412” (paragraph 52).  This reference appears to describe performing actions based on whether something is semantically complete.
2004/0181390 teaches where a sentence is a syntactically correct, semantically complete expression (paragraph 87).
Quality control questions.
2004/0054660 teaches “Operators need access to historical process performance information so that they can identify trends in process performance. They need answers to five fundamental quality-control questions: Is there enough information to make an adequate assessment of current process performance? Is the process running to target? Is the process variability at the level we expect? Is there any evidence of a recent change in process behavior? Is the process quality good enough to allow the product to be released for shipment?” (paragraph 4).  This reference provides examples of quality control questions.

Upon further search (in response to the amendment filed 6/29/2022):
6542905 (cited in IDS) describes checking coded data for completeness (claim 1).  The completeness in this reference does not appear to be semantic completeness based on validity of a quality control answer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 7/11/2022
/ERIC YEN/Primary Examiner, Art Unit 2658